—In a custody proceeding pursuant to Family Court Act article 6, the father *899appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Pach, J.), entered May 24, 1993, as granted, without a hearing, the mother’s motion to dismiss the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the father’s contention, the Family Court did not err in dismissing his petition for a change of custody without first conducting a hearing. The father did not make a sufficient evidentiary showing to warrant a hearing (see, Matter of Farmer v Dervay, 203 AD2d 795; Matter of Acevedo v Commissioner of Social Servs., 184 AD2d 219; Alessandro v Alessandro, 172 AD2d 1078; David W. v Julia W., 158 AD2d 1).
The mother’s request for an award of sanctions and attorney’s fees is denied (see, 22 NYCRR 130-1.1). Rosenblatt, J. P., Miller, Ritter and Hart, JJ., concur.